Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4 and 5 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Jung et al. U.S. PGPub 2019/0202305 A1 (hereinafter Jung).
Regarding Claim 1, Jung teaches an electrically operated vehicle (Jung, Figs. 1-2, Element 1; Para. [0057], Lines 1-5) comprising an electric motor (Jung, Fig. 2, Element 91; Para. [0057], Lines 1-2) for driving the vehicle (Jung, Para. [0058], Lines 1-7), a battery (Jung, Fig. 1, Element 63; Para. [0057], Lines 1-3) for supplying electrical power to the electric motor (Jung, Para. [0056], Lines 1-4), a first charging connection socket (Jung, Figs. 1-2, Element 42; Para. [0060], Lines 1-3, “charging port”) for connecting a charging cable (Jung, Fig. 1, Element Ca2; Para. [0065], Line 4) for electrically recharging the battery (Jung, Para. [0065], Lines 1-7), and a second charging connection socket (Jung, Figs. 1-2, Element 41; Para. [0060], Lines 1-3) for connecting a second charging cable (Jung, Fig. 1, Element Ca1; Para. [0064], Line 4) for electrically recharging the battery (Jung, Para. [0064], Lines 1-9). 
Regarding Claim 4, The Jung reference discloses the claimed invention as stated above in claim 1.  Furthermore, Jung teaches further comprising a communication device for data exchange with a connected charging station, wherein the communication device is configured to perform data exchange with two connected charging stations (Jung, Fig. 3, Element 120; Para. [0087], Lines 1-6).
Regarding Claim 5, The Jung reference discloses the claimed invention as stated above in claim 1.  Furthermore, Jung teaches wherein the first charging connection socket (Jung, Fig. 2, Element 42) is arranged at a first side of the vehicle and the second charging connection socket (Jung, Fig. 2, Element 41) arranged on a second side facing away from the first side (Jung, Para. [0061], Lines 3-6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. U.S. PGPub 2019/0202305 A1 (hereinafter Jung) as applied to claim 1 above, and further in view of Jeong et al. U.S. PGPub 2019/0148954 A1 (hereinafter Jeong).
Regarding Claim 2, The Jung reference discloses the claimed invention as stated above in claim 1, but does not teach more than one DC connection socket.
Jeong, however, teaches in which the charging connection sockets are configured for the connection of DC charging cables (Jeong, Fig. 3, Elements “DC Charging Port”; Para. [0059], Lines 3-6, “at least one of the plurality of DC charging ports”).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. U.S. PGPub 2019/0202305 A1 (hereinafter Jung) as applied to claim 1 above, and further in view of Satoh et al. U.S. PGPub 2016/0006346 A1 (hereinafter Satoh).
Regarding Claim 3, The Jung reference discloses the claimed invention as stated above in claim 1, but does not teach the vehicle charging sockets connected electrically in parallel.
Satoh, however, teaches in which the charging connection sockets (Satoh, Fig. 6, Elements 20a and 20b; Para. [0081], Lines 1-7. Although Satoh teaches AC charging ports explicitly, a person of ordinary skill in the art would recognize the ports could be DC charging ports and eliminate the need for the rectifier circuits 10a and 10b.) are electrically connected in parallel (Satoh, Paras. [0080] – [0087]).
.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. U.S. PGPub 2019/0202305 A1 (hereinafter Jung) as applied to claim 1 above, and further in view of Sarkar et al. U.S. PGPub 2015/0069970 A1 (hereinafter Sarkar).
Regarding Claim 6, The Jung reference discloses the claimed invention as stated above in claim 1, but does not teach the power available in kW.
Sarkar, however, teaches configured to charge the battery with an overall power of at least 100 kW (Sarkar, Fig. 4, “300 kW”; Para. [0055]).
Kim discloses the claimed invention except for specifying the amount of power in kW.  It would have been obvious to one having ordinary skill in the art to understand the power output is a result of design need and can be designed to provide many output values such as those referenced in Sarkar, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. U.S. PGPub 2013/0088197 A1 (hereinafter Kim) in view of Buchanan et al. U.S. PGPub 2004/0130292 A1 (hereinafter Buchanan).
Regarding Claim 7, Kim teaches a charging system for electrically recharging batteries of electrically operated vehicles (Kim, Fig. 1, Element 100; Para. [0026], Lines 1-4, and Fig. 2, Element 200; Para. [0038], Lines 1-6), the system comprising a plurality of charging stations (Kim, Fig. 1, Elements 110, “First Charger” and 120, “Second Charger”, and Fig. 2, Elements 210 to 21n, 230-23n, 250-25n and 270-27n; Para. [0038], Lines 3-4, “chargers”) for connecting to a respective vehicle (Kim, Fig. 1, “Vehicle”; Para. [0028], Lines 1-6), wherein each of the plurality of charging stations comprises a respective control device for controlling a charging process (Kim, Fig. 2; Para. [0039], Lines 1-16. Although it is understood the chargers of Kim would inherently incorporate some type of control device to control the charging safely, the disclosure is not explicit in the details of a control device.), wherein at least some of the control 
Buchanan, however, teaches wherein each of the plurality of charging stations comprises a respective control device for controlling a charging process (Buchanan, Fig. 5, Element 148 “Controller”; Para. [0046], Lines 1-18 and Para. [0062], Lines 1-7).
It would have been obvious to a person having ordinary skill in the art to understand that although Kim is silent as to the details of the chargers, Kim would inherently incorporate some type of conventional vehicle charging devices commonly understood in the art.  The charging system controller taught by Buchanan, for controlling the charging of the rechargeable battery of one or multiple vehicles, teaches one of the many conventional battery charging controlling systems utilized in the art for charging the batteries of a single vehicle or a plurality of vehicles.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Buchanan, to control the charge/discharge of the battery within the charging system of Kim.
Regarding Claim 8, The combined teaching of references Kim and Buchanan discloses the claimed invention as stated above in claim 7.  Furthermore, Buchanan teaches wherein at least some of the plurality of charging stations are configured for DC-based recharging (Buchanan, Figs. 4 and 5, Element 124 “DC Module”; Paras. [0044] – [0045]).
.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. U.S. PGPub 2013/0088197 A1 (hereinafter Kim) in view of Buchanan et al. U.S. PGPub 2004/0130292 A1 (hereinafter Buchanan) as applied to claim 7 above, and further in view of Sarkar et al. U.S. PGPub 2015/0069970 A1 (hereinafter Sarkar).
Regarding Claim 10, The combined teaching of references Kim and Buchanan discloses the claimed invention as stated above in claim 7.  Furthermore, Kim teaches using two charging stations, but does not explicitly teach the power available in kW.
Sarkar, however, teaches configured to charge a battery with an overall power of at least 300 kW (Sarkar, Fig. 4, “300 kW”; Para. [0055]).
Kim discloses the claimed invention except for specifying the amount of power in kW.  It would have been obvious to one having ordinary skill in the art to understand the power output is a result of design need and can be designed to provide many output values such as those referenced in Sarkar, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 9: Though the prior art discloses a charging system comprising a plurality of charging stations for connecting to a plurality of vehicle connections where each charging station has a control device for controlling the charging process, it fails to teach or suggest the aforementioned limitations of claim 9, and further including the combination of: 
wherein the respective charging controllers are configured to regulate the current to a connected battery of a vehicle, and at least some of the charging controllers are configured to suppress oscillation processes of the regulation of the current when two of the charging stations are connected to the same vehicle.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bouman U.S. PGPub 2013/0049677 teaches a plurality of DC chargers and a plurality of vehicle charging connections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY D ROBBINS whose telephone number is (571)272-7585.  The examiner can normally be reached on 8:30AM - 5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERRY D ROBBINS/            Examiner, Art Unit 2859